                                                                                     P       II    E

                      IN THE UNITED STATES DISTRICT COURT                            NOV - I :
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                        CLERK, U.S. DISTRICT COURT
                                                                                         RICHMOND, VA

KEVIN MICHAEL DRAYTON,JR.,

        Petitioner,
V.                                                                  Civil Action No.3:18CV303

HAROLD CLARKE,

        Respondent.

                                         FINAL ORDER


        In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:


        1.     The Report and Recommendation(EOF No.21)is ACCEPTED and ADOPTED;
        2.     The Motion to Dismiss(ECF No. 11)is GRANTED.
        3.     Drayton's § 2254 Petition(ECF No. 1)is DENIED.
        4.     Drayton's claims and the action is DISMISSED.
        5.     A certificate of appealability is DENIED.

        Should Drayton desire to appeal, a written notice ofappeal must be filed with the Clerk

ofthe Court within thirty(30)days ofthe date of entry hereof. Failure to file a notice ofappeal

within that period may result in the loss ofthe right to appeal.

        The Clerk is DIRECTED to send the Memorandum Opinion and Order to Drayton and

counsel of record.


        It is so ORDERED.



                                                             M. Hannah!
                                                             United States District Judge
Date: HOV Q ^ 2018
Richmond, Virginia
